Citation Nr: 1035106	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the Army National Guard from 
July to October 1985, from November 1990 to May 1991, and from 
October 1991 to March 1992.  Periods of ACDUTRA and INACDUTRA 
have not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted, the Veteran had three verified periods of active 
service.  Available service treatment records include various DA 
Forms 2173, Statement of Medical Examination and Duty Status, 
showing periods of active duty for training (ACDUTRA).  In July 
1987, the Veteran reported that he had injured his back after 
lifting loads at Camp Grayling.  The associated Form 2173 
indicates that he was on ACDUTRA at the time, and that the injury 
was considered to have been incurred in the line of duty.  
Subsequent records indicate additional complaints referable to 
the Veteran's low back.

The record also contains more recent private records reflecting 
treatment for low back complaints.  At his initial visit with 
F.K.L., D.O., the Veteran reported that his back problems were 
the result of a 2006 train accident.  Dr. L's records indicate a 
diagnosis of disc herniation at L4-L5.  

The issue of whether the Secretary must provide a VA medical 
examination has been addressed in Duenas v. Principi, 18 Vet. 
App. 512 (2004) and McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In McClendon, the Court of Appeals for Veterans Claims 
(Court) held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.  18 Vet. App. at 516.

In light of the above discussion, the Board finds that there is 
sufficient evidence of a current disability, evidence suggesting 
injuries in service, and evidence indicating that the current 
disability may be associated with service.  As such, the Board 
concludes that a comprehensive VA examination which includes a 
review of the complete record is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination to determine the etiology of his 
claimed low back disability.  The claims 
folder should be forwarded to the examiner 
for review, and the examiner should be asked 
to elicit a complete history from the 
Veteran.  

Following examination, interview of the 
Veteran, and review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's claimed low back disability is 
related to any disease or injury in service.

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report.

2.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the Veteran's claims, with 
application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


